Title: From George Washington to William Pearce, 27 November 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce, 
                            Philadelphia 27th Novr 1796.
                        
                        Your letter of the 17th under cover from Mr Lear came duly to hand, as did the
                            Weekly reports of the 19th yesterday.
                        I am disposed to let Mr Smiths debt stand upon the security you have placed
                            it—unless before the 24th of next month any circumstances should occur to render other
                            measures necessary—or, on that day he should be unprepared to make payment & require
                            further indulgence. In either of these cases, it is my desire that you will consult with Mr
                            Lear & pursue effectual measures by requiring additional personal, or real Security,
                            or both, to place my debt out of danger.
                        As you mentioned nothing relative to the Farms in your last letter I have
                            nothing to add in this but to request information, and answers to the queries contained in
                            my last letters—and a wish to know how the Winter grain & Vetches look, &
                            How your Wheat & Corn is likely to yield. I am Your friend
                        
                            Go: Washington
                        
                        
                            P.S. In one of your letters, you mentioned that you had recovered eleven
                                dollars of Jas Kirks money, but do not say whether it was returned to him or not. If it
                                was not, give me credit for it, as he will be paid here.
                        
                        
                    